Citation Nr: 1744465	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  16-17 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for musculoskeletal disabilities of the bilateral upper and lower extremities, to include bilateral bicep tendon ruptures, rotator cuff sprains/strains, deltoid tendonitis, frozen shoulder syndrome with atrophy and possible pseudogout, fibromyositis, and the Veteran's reported diagnosis of peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1952 to October 1954.

This case comes before the Board of Veterans' Appeals (Board) from a March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

Given the Veteran's claims relate to the musculoskeletal system affecting the bilateral upper and lower extremities, the Board has condensed the issues into a single issue.  In addition, in light of the additional diagnoses of record related to the upper extremities, the Board has recharacterized this issue, as reflected on the title page, consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009)).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran claims that VA personnel inappropriately prescribed Ciprofloxacin from 2001 to 2010, which caused musculoskeletal disabilities of his upper and lower bilateral extremities.  He contends that his disorders are directly related to the administration of these drugs because ruptured tendons are listed as a side effect.  He also contends that the VA inappropriately prescribed him this medication while he was taking Warfarin, which he claims also contributed to his disabilities.  In an August 2017 statement, the Veteran indicated that he was not notified of the scheduled March 2016 VA examination and requested to be scheduled for an examination. 

The March 2015 VA physician noted that the Veteran's July 2013 ultrasound of the right shoulder performed was normal as noted by his primary physician and that three different electromyography (EMG) studies were also reportedly normal.  She noted that an EMG study in May 2004 was normal in both upper and lower extremities bilaterally and he was diagnosed with severe rotator cuff tears in both shoulders and he was also suspected to have fibromyositis of the arms and somatoform disorder and cognitive impairment, contributing to his thoughts of having musculoskeletal disabilities.  He was noted to have bilateral biceps tendon rupture per rheumatologist's note in July 2012.  She explained that none of his physicians suspected Ciprofloxacin toxicity as the cause of his symptoms and that Ciprofloxacin can cause tendon inflammation and rupture as a side effect, especially in people older than 65 years of age.  The symptoms of such toxicity can be seen immediately, a few weeks later or even few months after taking the medication, but she indicated it did not appear that the Veteran was prescribed any Ciprofloxacin since 2012.  So, she opined it is unlikely that his current symptoms are related to Ciprofloxacin use in 2012.  

She further explained there is a possibility that his biceps tendon rupture diagnosed in 2012 was related to Ciprofloxacin use, but the Veteran certainly had other reasons, including rotator cuff tears and age related degeneration, causing tendon rupture.  As there is no definite evidence at this time that links his symptoms to
Ciprofloxacin toxicity, other than what the Veteran believed and none of his treating physicians or specialists who evaluated him seemed to believe that his symptoms were related to Ciprofloxacin toxicity, and because he is eighty-two years old, the Veteran probably has other more common reasons for his arm complaints such as age related degeneration and chronic use related tendonitis.  She opined that his arm symptoms or any other body aches are likely unrelated to Ciprofloxacin toxicity and because Ciprofloxacin toxicity was not suspected, the question does not arise about withholding treatment for the same.  She did not find any evidence of negligence, lack of proper skill, carelessness, error in judgement or similar instance of fault on VA's part that could have caused any additional disability to this Veteran, for the reasons stated above.

The March 2016 VA opinion, as to which the Veteran asserts he did not receive notice with regard to the scheduled examination, noted that the records reflect what the physician characterized as the Veteran's unfounded declarations that he has "cipro toxicity" or "cipro poisoning."  She noted he has been seen by neurosurgery, primary care, physical therapy, all of who either reject or do not confirm this impression.  She opined that this was not surprising since "cipro poisoning" or "cipro toxicity" is not a known medical diagnosis.  She noted that the literature accompanying ciprofloxacin carries the following alert: "Fluoroquinolones, including ciprofloxacin, are associated with an increased risk of tendinitis and tendon rupture in all ages.  This risk is further increased in older patients (usually older than 60 years), in patients taking corticosteroid drugs, and in patients with kidney, heart, or lung transplants."

She explained it is a rare complication, per the literature, less than 1 percent, and she found no history of either tendon rupture, or tendinitis, or cipro use, or myasthenia gravis pertaining to the Veteran in the records.  The medical record shows that the Veteran is convinced that a natural form of his muscle is pathological, related to cipro, and needs to be biopsied, despite having been told by medical personnel who examined him that it is normal, and despite having had a normal CRP, ESR, and EMG.  His symptoms are consistent with illness anxiety disorder and not with a side effect of an antibiotic.  He opined it is less likely than not that any neglect from the VA has occurred in this case.  In fact, she opined, the VHA has been protecting the Veteran from unnecessary and possibly injurious treatment.

38 U.S.C.A. § 1151 provides, in pertinent part, that a Veteran may be awarded compensation for additional disability, not the result of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA, either by a VA employee or in a VA facility, and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361 (2016).

Here, the Board cannot determine whether the Veteran currently has an additional musculoskeletal disorder, to include bilateral bicep tendon ruptures, rotator cuff sprains/strains, deltoid tendonitis, frozen shoulder syndrome with atrophy and possible pseudogout, and fibromyositis, as diagnosed in the VA treatment records that was due VA treatment dating back from 2001 to 2012, and if so, whether there was medical carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in providing the treatment or whether the consequences of the treatment were not reasonably foreseeable.  The March 2015 opinion, based solely on review of the claims file, indicated that there is a possibility that his biceps tendon rupture diagnosed in 2012 was related to Ciprofloxacin use, but the Veteran certainly had other reasons, including rotator cuff tears and age related degeneration, causing tendon rupture.  However, although the physician specifically addressed the diagnosis of tendon rupture, she did not specifically address the additional multiple diagnoses of record noted above and whether these were additional disabilities from the VA treatment.  

With regard to the March 2016 opinion, also based solely on review of the claims file, indicated that the Veteran did not have a history of either tendon rupture or tendinitis or Cipro use, despite the fact that such diagnoses have been made and the May 2015 examiner found the Veteran used Cipro from 2001 to 2012, as noted above.  Further, the physician noted that people older than sixty years old, taking corticosteroid drugs, and with heart transplants are at increased risk of tendinitis and tendon rupture are at higher risk.  Here, the VA treatment records reflect the Veteran is over the age 60, prescribed corticosteroids, and has a heart pacemaker.  However, neither physician provided meaningful observations on these increased risk factors and its relation to the VA treatment of proscribing ciprofloxacin despite these increased risk factors.  In addition, neither examiner addressed the Veteran's contention that the concurrent prescriptions of Ciprofloxacin and Warfarin also contributed to his disabilities.  

The Board thus finds that these opinions are inadequate and remand in warranted to provide the Veteran with a new VA examination and opinion that addresses whether he experienced additional disability as a result of the alleged VA lack of care/negligence while treated.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

With regard to outstanding records, the Board notes that the March 2015 and March 2016 physician, as well as the VA treating physicians cited to relevant VA medical treatment records from 2004 to 2010, as discussed in detail above, however, the record reflects that all VA treatment records have not been associated with the record, to include the May 2004 and April 2010 EMG studies, 2011 neurology note, and records from 2004 to 2011 are absent from the record with the exception of sporadic documents from 2001, 2006, 2007, 2011, and 2012.  Notably, a file contains a pagination indicating a volume of 589 pages, however, only seven pages are in the document, and no such volume of records are associated with the file.  In addition, the March 2016 examiner noted that the Veteran had a large and poorly tabbed medical file, which seems to indicate that the Veteran's treatment records may still be part of a paper file that has not yet been added to the VBMS/Virtual VA file.  As these records have not been associated with the record, these VA treatment records, as well as updated treatment records since 2012 should be requested on remand.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (holding the VA's duty to assist includes "obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance.").  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the appeal is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain outstanding updated VA treatment records from 2004 to current, to include any paper file that has not yet been uploaded to VBMS or Virtual VA.

2.  Schedule the Veteran for a VA examination with an appropriate specialist physician with regard to his § 1151 claim for a musculoskeletal disabilities of the upper and lower extremities, to include the diagnoses of bilateral bicep tendon ruptures, rotator cuff sprains/strains, deltoid tendonitis, frozen shoulder syndrome with atrophy and possible pseudogout, and fibromyositis, as well as the Veteran's reported diagnosis of peripheral neuropathy.  The physician must review the claims file, including a copy of this REMAND, and must note that review in his or her report.  The physician should discuss the Veteran's statements in support of his claim and prior VA medical evidence of record, to include VA outpatient treatment reports and VA examination reports.  The rationale for the requested opinion should be provided.  The physician should address the following:

A.  First, identify all current disabilities of the upper extremities, i.e., since approximately June 2014.  

Then, indicate whether it is at least as likely as not (i.e., 50 percent or greater probability) that any such disabilities, to include bilateral bicep tendon ruptures, rotator cuff sprains/strains, deltoid tendonitis, frozen shoulder syndrome with atrophy and possible pseudogout, and fibromyositis, or peripheral neuropathy, was caused by VA treatment (specifically the prescription of Ciprofloxacin and/or the concurrent prescription of Warfarin), and was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.

B.  If the response to question (A) is negative is there current disability caused by VA treatment that is due to an event not reasonably foreseeable?

The physician should provide a complete rationale for any opinion given.

3.  After completing the above, and any other development deemed necessary, readjudicate the claim.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




